In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-544 CR

____________________


JOSEPH MICHAEL MARTIRE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97008




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Joseph Michael Martire pled guilty
to burglary of a habitation.  On May 15, 2006, the trial court found the evidence sufficient
to find Martire guilty, but deferred further proceedings, placed Martire on community
supervision for ten years, and assessed a fine of $1000.  On September 21, 2007, the State
filed a motion to revoke Martire's unadjudicated community supervision.  Martire pled "true"
to one violation of the terms of his community supervision.  The trial court found that Martire
violated the conditions of his community supervision, found Martire guilty of burglary of a
habitation, and assessed punishment at twenty years of confinement.
	Martire's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On March 6, 2008, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


							_______________________________
								 STEVE McKEITHEN
								          Chief Justice								
Submitted on June 26, 2008     
Opinion Delivered July 16, 2008								
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.